Citation Nr: 0722324	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from September to 
November, 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In May 2002, the Board issued a decision that reopened the 
veteran's claim for service connection for a back disability 
and denied the claim on the merits.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion, in January 2003, the 
Court vacated that portion of the Board's decision that had 
denied service connection for a back disability, and remanded 
the appeal for readjudication.  

In February 2004, the Board remanded the appeal to the agency 
of original jurisdiction (AOJ).  As relevant here, the Board 
instructed the RO to schedule the veteran for an examination 
of his back and have the examiner provide: (a) an opinion as 
to whether it was at least as likely as not that the veteran 
had a back disability that was caused or aggravated by his 
service; and (b) a rationale for all opinions.  A 
compensation and pension (C&P) examination was conducted in 
April 2004, the AOJ denied the claim, and the appeal again 
came before the Board.  

In its August 2004 remand, the Board pointed out that the 
examiner was to have provided a rationale for all opinions, 
but unfortunately, the physician who had conducted the 
April 2004 examination had submitted a one-sentence opinion 
with no explanation for that opinion.  Accordingly, the Board 
remanded the appeal with instructions for the examiner to 
comment on several matters explicitly identified in numbered 
paragraph 1.  

In December 2004, the same examiner who had conducted the 
April 2004 C&P examination issued an addendum to his earlier 
report that contained 43 numbered paragraphs and five 
opinions.  In January 2005, the AOJ denied the veteran's 
claim for service connection for a back disability and the 
appeal came before the Board.  
In May 2005, the Board issued a decision denying the 
veteran's claim for service connection for a back disability, 
which the veteran appealed to the Court.  In July 2006, 
pursuant to a joint motion for remand, the Court remanded the 
appeal for further action with respect to the veteran's C&P 
examination.  As a result, the Board is again remanding this 
case to the AOJ.  

The Court requires that the veteran be given another physical 
examination and that the examination report should reconcile 
the medical evidence of record and comply with the terms of 
the Board's August 2004 remand.  The veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Ask the veteran to identify any 
treatment for the claimed back disability 
that he wishes VA to obtain (e.g., 
treatment since the January 2005 
supplemental statement of the case).  
Assist the veteran to obtain the 
identified evidence.  Associate any 
evidence obtained with the claims folder.  

2. Thereafter, schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
the entire claims folder was reviewed.  
All necessary tests should be given and 
any results from such tests should be 
addressed in the examiner's report.  The 
examiner should render all appropriate 
diagnoses.  

As required by the Court, the examiner 
should reconcile the reports identified by 
the Court as conflicting medical evidence.  
In this regard, the report should 
explicitly address (and all such opinions 
should be supported by complete rational) 
the manner in which, and any reasons why, 
this examiner's diagnoses or any other 
evidence in the file conflict with the 
following evidence:  

(a) any additional evidence the 
veteran may submit that contains 
information about the veteran's 
injury or back during service, for 
the first year following discharge, 
and/or addresses a nexus between the 
veteran's current back condition and 
his active military service; 
(b) service medical records 
reflecting treatment for complaints 
of continued back pain for 
approximately two months during 
service; (c) the diagnosis of strain 
of the dorsal paravertebral muscle 
and low back syndrome by a VA 
examiner in July 1982; 
(d) November 1982 psychiatric report 
of cervical and dorsal pain by Mario 
Bernal, M.D.; (e) October 1999 
statement from treating physician 
Jorge A. Mundo, that he had treated 
the veteran since 1982 for complaints 
of  pain in the left shoulder and 
dorsal area and that was the same 
area of accident at basic training; 
(f) October 1999 nexus opinion from 
the veteran's treating physician 
Julio E. Dieppa, M.D.,  that related 
his back pain to his accident in 
service; (g) the October 2001 C&P 
examination; (h) the April 2004 C&P 
examination report; and (i) the 
December 2004 addendum to the 
April 2004 C&P examination report, 
where the examiner failed to consider 
the November 1982 opinion of private 
physician Dr. Bernal (provided on 
letterhead identifying Dr. Zolo as 
the department director).  

Although the examiner may group the above 
evidence together in order to discuss it 
and need not address the listed evidence 
in that order, all of the identified items 
must be explicitly addressed in the 
report.  And to the extent it is helpful 
in the discussion, the examiner is not 
limited to the above-listed evidence and 
may also address any evidence in the 
claims folder.  

The examiner's report should also provide 
comments on the type of injury that was 
sustained during service.  

Then, for each current diagnosis, the 
examiner should state (and support with 
complete rationale) whether it is more 
likely than not (i.e., probability greater 
than 50 percent), as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 
50%) that the currently-diagnosed 
disability is a result of the documented 
inservice injury.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



